





SECURED PROMISSORY NOTE


U.S. $5,272,250.00    Dallas, Texas   November 16, 2006


FOR VALUE RECEIVED, CENTURION ACQUISITIONS, L.P., a Texas limited partnership
(“Borrower”) hereby makes and issues this Secured Promissory Note (this “Note”),
and promises to pay to the order of UNITED DEVELOPMENT FUNDING III, L.P., a
Delaware limited partnership (together with its successors and assigns,
“Lender”), the principal sum of U.S. Five Million Two Hundred Seventy-Two
Thousand Two Hundred Fifty and NO/100 Dollars ($5,272,250.00) or, if greater or
less, the aggregate amount of all funds advanced to Borrower under this Note,
together with accrued, unpaid interest thereon, and all other amounts due to
Lender hereunder.
 
1. Certain Definitions. Certain capitalized terms which are defined in the text
of this Note shall have the respective meanings given to such terms herein. The
following capitalized terms shall have the following meanings:


(a)  “Accrued Interest Payments” shall mean payments equal to the amount of
accrued interest on the outstanding principal balance of this Note, calculated
at the applicable rate of interest provided herein, and payable as provided
herein.


(b)  “Base Rate” shall mean the lesser of (i) sixteen and one-half percent
(16.5%), accrued and compounded monthly, or (ii) the Highest Lawful Rate.


(c)  “Collateral” shall have the meaning given to such term in the Security
Agreement.


(d)  “Commitment” shall mean the aggregate amount of U.S. Four Million Five
Hundred Thousand and NO/100 Dollars ($4,500,000.00).


(e)  “Commitment Advance” shall mean full or partial advance of the Commitment
to Borrower pursuant to the terms hereof.


(f)  “Commitment Fee” shall mean the fee paid by Borrower to Lender or its
assigns pursuant to that certain Commitment Letter dated September 18, 2006, in
consideration of Lender’s commitment to make the Loan, subject to the terms and
conditions hereof.


(g)  “Default Rate” shall mean the lesser of (i) eighteen percent (18%), accrued
and compounded annually, or (ii) the Highest Lawful Rate.


(h)  “Effective Date” shall mean November 16, 2006.


(i)  “Event of Default” shall have the meaning given to such term in Section 10
of this Note.


(j)  “General Partner” means Pars Investments, Inc., a Texas corporation and the
general partner of Borrower.


(k)  “Guaranty” shall mean that certain Continuing Unconditional Guaranty
executed by the General Partner in favor of Lender dated the Effective Date, as
such Guaranty may be amended from time to time.


(l)  “Highest Lawful Rate” shall mean the maximum lawful rate of interest which
may be contracted for, charged, taken, received or reserved by Lender in
accordance with the applicable laws of the State of Texas (or applicable United
States federal law, to the extent that it permits Lender to contract or charge,
take, receive or reserve a greater amount of interest than under Texas law),
taking into account all fees and expenses contracted for, charged, received,
taken or reserved by Lender in connection with the transaction relating to this
Note and the indebtedness evidenced hereby or by the other Loan Documents which
are treated as interest under applicable law.


(m)  “Interest Reserve” shall mean an aggregate of up to U.S. Six Hundred and
No/100 Dollars ($600,000.00) to be advanced by Lender hereunder and to be
applied against Accrued Interest Payments, subject to the provisions of Sections
4(b) and 4(c) of this Note.


(n)  “Interest Reserve Advance” means an advance under this Note in the amount
of an Accrued Interest Payment pursuant to Section 4(b) of this Note.


(o)  “Lien” shall mean any lien, security interest, charge, tax lien, pledge,
encumbrance, conditional sales or other title retention arrangement or any other
interest in property designed to secure the repayment of indebtedness or the
satisfaction of any other obligation, whether arising by agreement or under any
statute or law, or otherwise.


(p)  “Loan” shall mean the loan made to Borrower pursuant to this Note.


(q)  “Loan Administration Fee” shall mean a fee charged by Lender in
consideration of administrative costs and expenses incurred by Lender in
connection with each Commitment Advance hereunder.


(r)  “Loan Documents” shall mean, collectively, this Note, the Pledge Agreement,
the Security Agreement, the Guaranty, the error and omissions letter and all
other documents, certificates, instruments, and agreements executed, entered
into or delivered by Borrower, Millennium, the General Partner, or any of their
respective affiliates in connection with the Loan, as each such document may be
amended from time to time.


(s)  “Loan Expenses” shall mean all fees and expenses incurred by Lender in
connection with the loan made pursuant to this Note and the preparation of this
Note and the other Loan Documents, including, without limitation, attorneys
fees, accountants fees, closing costs, due diligence costs and expenses,
recording fees, courier and delivery fees, document preparation fees, wire
transfer and bank fees, title company fees, and all other fees and costs
incurred by Lender.


(t)  “Millennium” means Millennium NTX Properties, L.L.C., a Texas limited
liability company.


(u)  “Maturity Date” means December 31, 2010.


(v)  “Partnership Agreement” means the Agreement of Limited Partnership of
Centurion Acquisitions, L.P., as it may be amended from time to time.


(w)  “Pledge Agreement” shall mean that certain Pledge Agreement executed by the
Pledgors in favor of Lender dated as of the Effective Date, pursuant to which
the Pledgors pledge their respective interests in the Pledged Securities to
Lender, as such agreement may be amended from time to time.


(x)  “Pledged Securities” shall have the meaning given to such term in the
Pledge Agreement.


(y)  “Pledgors” mean, collectively, Borrower and Millennium.


(z)  “Properties” shall mean, collectively, all real properties now owned or
hereinafter acquired by those corporations, partnerships and limited liability
companies, the equity interests of which are Pledged Securities under the Pledge
Agreement.


(aa)  “Security Agreement” shall mean that certain Security Agreement executed
by Borrower in favor of Lender dated as of the Effective Date, as it may be
amended from time to time.


(bb)  “Senior Indebtedness”, if any, shall mean the amount of indebtedness owed
to a Senior Lender that Lender has agreed in writing will have (i) priority in
payment over the indebtedness evidenced by this Note, and/or (ii) priority over
the Liens created by the Pledge Agreement and/or the Security Agreement.


(cc)  “Senior Lender” shall mean any bank, financial institution or other lender
having made a loan to any Borrower and/or Pledgor that has a senior position
ahead of Lender with respect to the payment of Borrower is indebtedness under
this Note and/or the priority of Liens against the Pledged Securities or the
Collateral, or any other granted or pledged as security for the Loan; provided,
that Lender has agreed in writing to be subordinate thereto.


2. Loan Expenses; Fees.
 
(a) Loan Expenses. Upon Lender’s demand from time to time, Borrower shall pay
Lender, the full amount of all Loan Expenses incurred by Lender.


(b) Loan Administration Fee. In consideration of administrative costs and
expenses incurred by Lender in connection with Commitment Advances, Borrower
agrees to pay Lender a Loan Administration Fee at the time of each Commitment
Advance equal to one-quarter percent (0.25%) of such Commitment Advance. The
Loan Administration Fee with respect to each Commitment Advance made hereunder
is fully earned by Lender at the time such Commitment Advance is funded and, if
not otherwise paid, shall be funded by Lender at the time of the Commitment
Advance and upon disbursement shall automatically constitute principal
outstanding hereunder and cause a corresponding increase in the aggregate amount
of Borrower’s obligations hereunder (even if such disbursement causes the
aggregate amount outstanding hereunder to exceed the face amount of this Note).


(c) Commitment Fee. Pursuant to the terms and conditions of that certain
Commitment Letter between Borrower and lender dated September 18, 2006, Borrower
agreed to pay Lender a Commitment Fee in the amount of $153,000.00 in
consideration of Lender’s commitment to make the Loan to Borrower. Pursuant to
Borrower’s request, the Commitment Fee shall be funded by Lender under this Note
and upon disbursement shall automatically constitute principal outstanding
hereunder and cause a corresponding increase in the aggregate outstanding amount
of Borrower’s obligations hereunder.


(d) Usury Savings Clause Applies. Borrower, the General Partner, Millennium and
Lender agree that Lender has provided, and shall provide, separate and distinct
consideration for the fees and expenses described in Sections 2(a), (b) and (c)
above and/or that such fees and expenses represent bona fide fees and expenses
incurred by Lender. Borrower, the General Partner, Millennium and Lender further
agree that such fees and expenses are not, are not intended to be, and shall not
be characterized as, interest or as compensation for the use, forbearance or
detention of money. Despite the foregoing and notwithstanding anything else in
this Note and the other Loan Documents to the contrary, if any fees or expenses
charged or chargeable to Borrower hereunder are determined to constitute
interest and such fees or expenses, when added to the interest charged
hereunder, would cause the aggregate interest charged hereunder to exceed the
Highest Lawful Rate, then Section 11 of this Note shall automatically apply to
reduce the interest charged hereunder so as not to exceed the Highest Lawful
Rate.


(e) Assignment. The Loan Administration Fee and all Loan Expenses are assignable
by the payee to any affiliate or third party.


3. Closings; Commitment Advances; Borrowing Procedures; etc.


(a) Closings; Commitment Advances. Subject to the terms and conditions of this
Note, Lender agrees to make Commitment Advances to Borrower from time to time
prior to the Maturity Date in an aggregate amount not to exceed the Commitment.
It is anticipated that at the closing of the Loan, the following amounts shall
be funded: $900,000.000 of the Commitment, the Commitment Fee, a $2,250.00 Loan
Administration Fee and $8,000.00 in anticipated Loan Expenses. It is anticipated
that the remainder of the Commitment shall be funded through one or more
Commitment Advances in the first year this Note is outstanding. This Note is not
a revolver and thus, the portion of the Commitment borrowed may not be repaid to
Lender and subsequently reborrowed under this Note.


(b) Procedure for Borrowing. Each Commitment Advance after the initial closing
hereof shall be made by Borrower’s delivery of a written request to Lender. Such
notice must be received by Lender no less than five (5) business days prior to
the date that is the requested funding date, and shall specify the amount of the
Commitment Advance so requested, and the requested funding date.


(c) Making of Commitment Advances. Subject to the terms and conditions of this
Note, after receipt of a request for an Commitment Advance pursuant to Section
2(b), Lender shall make the amount of the requested Commitment Advance available
to Borrower on the applicable funding date; provided, however, that Lender shall
have no obligation to make any Commitment Advance unless each of the conditions
precedent in Section 7 have been satisfied.


(d) Discretionary Advances. Lender is authorized to make advances hereunder that
Lender, in its sole discretion, deems necessary or desirable to pay any Loan
Expense or other amount chargeable to Borrower pursuant to the terms of this
Note or any other Loan Document (such advances made for the foregoing purposes
are referred to herein as the “Discretionary Advances”). Each Discretionary
Advance shall, upon disbursement, automatically constitute principal outstanding
hereunder and cause a corresponding increase in the aggregate amount of
Borrower’s obligations hereunder (even if such Discretionary Advance causes the
aggregate amount outstanding hereunder to exceed the face amount of this Note).
The making by Lender of any Discretionary Advance shall not cure any Event of
Default hereunder, unless Lender provides Borrower with a written waiver of such
Event of Default.


(e) Face Amount of Note. The $5,272,250.00 face amount of the Note consists of
the sum of (i) the Commitment ($4,500,000.00), plus (ii) the Interest Reserve
($600,000.00), plus (iii) the Commitment Fee, ($153,000.00), plus (iv) an
aggregate of $19,250.00 in anticipated Loan Expenses and Loan Administration
Fees.


4. Interest; Payments.


(a) Interest Rate. The outstanding principal amount of this Note shall bear
interest on each day outstanding at the Base Rate in effect on such day, unless
the Default Rate shall apply. Subject to the other provisions of this Note, upon
the occurrence and during the continuation of an Event of Default, the
outstanding principal amount of this Note shall, at Lender’s option,
automatically and without the necessity of notice, bear interest from the date
of such Event of Default at the Default Rate, until all such delinquent amounts
are paid or such breach or Event of Default is otherwise cured to the
satisfaction of Lender or waived by Lender in writing.


(b) Interest Payments; Interest Reserve Advances. Accrued Interest Payments
shall be due and payable on the last day of each month for interest accrued
during that month. Notwithstanding the foregoing sentence and subject to the
other provisions hereof, on each date that an Accrued Interest Payment becomes
due and payable hereunder, Lender shall make an Interest Reserve Advance
hereunder in the amount of such Accrued Interest Payment, which shall be applied
to the Accrued Interest Payment then due and payable, until the Interest Reserve
has been fully exhausted. Subject to the other provisions of this Note, each
time Lender funds an Interest Reserve Advance hereunder, (i) Borrower’s
requirement to make the Accrued Interest Payment for such month shall be
satisfied, (ii) the amount of remaining Interest Reserve shall be reduced by the
amount of such Interest Reserve Advance, and (iii) such Interest Reserve Advance
funded by Lender hereunder shall automatically become principal outstanding
under this Note upon such funding. The Interest Reserve Advances may be funded
by Lender even if such funding causes the outstanding principal balance of this
Note to exceed its face amount. Notwithstanding anything else to the contrary
contained herein, (i) if at any time an Event of Default has occurred and is
continuing under this Note, Lender shall not be obligated to make any further
Interest Reserve Advances, and thereafter, shall do so only in its sole
discretion, unless and until the Event of Default is cured to Lender’s
satisfaction as agreed by Lender in writing, and (ii) in no event shall Lender
be obligated to make any Interest Reserve Advance that would cause the aggregate
amount of Interest Reserve Advances made hereunder to exceed the remaining
Interest Reserve.


(c) Replenishment of Interest Reserve. To the extent Borrower makes any
prepayment of the Loan and such prepayment is applied to accrued interest in
accordance with Section 5(a) of this Note, the Interest Reserve shall be
replenished in an amount equal to the prepayment of accrued interest; provided,
however, that no replenishment shall be made or required in the event that the
Interest Reserve equals $600,000.00; provided further, however, that the
Interest Reserve will be replenished only to the extent of, and in an amount not
greater than, the mathematical difference of $600,000.00 minus the then current
balance of the Interest Reserve calculated as of the date of the prepayment.


(d) Payments. Subject to the other provisions of this Note:


(i) Accrued Interest Payments shall be due and payable as provided in Section
4(b) of this Note;


(ii) concurrently with any sale and of any Property, Borrower shall pay or cause
to be paid to Lender, the amount of full amount of such proceeds received or due
therefrom resulting from such sale, remaining after payment of any applicable
Senior Indebtedness;


(iii) concurrently with any distribution from any Pledged Security to any
Pledgor, Borrower shall pay or cause to be paid to Lender, the amount of full
amount of such proceeds received or due therefrom resulting from such sale,
remaining after payment of any applicable Senior Indebtedness; and


(iv) the outstanding principal balance of this Note, together with all accrued,
unpaid interest thereon, unpaid Loan Expenses and other unpaid amounts due
hereunder, shall be due and payable on the Maturity Date.


5. Terms and Conditions of Payment.


(a) Application of Payments. Subject to the application of Interest Reserve
Advances to Accrued Interest Payments as provided in Section 4(b) of this Note,
all payments on this Note shall be applied first, to unpaid Loan Expenses due
hereunder, next, to unpaid accrued interest, and last, to principal outstanding
under this Note. Notwithstanding the foregoing sentence, if any Event of Default
occurs and is existing under this Note or any other Loan Document, Lender shall
have the right to apply payments toward amounts due under this Note as Lender
determines in its sole discretion.


(b) General. All amounts are payable to Lender in lawful money of the United
States of America at the address for Lender provided in this Note, or at such
other address as from time to time may be designated by Lender. Borrower will
make each payment which it owes under this Note and the other Loan Documents to
Lender in full and in lawful money of the United States, without set-off,
deduction or counterclaim. Under no circumstance may Borrower offset any amount
owed by Borrower to Lender under this Note with an amount owed by Lender to
Borrower under any other arrangement. All payments shall be made by cashier's
check or wire transfer of immediately available funds. Should any such payment
become due and payable on a day other than a business day, the date for such
payment shall be extended to the next succeeding business day, and, in the case
of a required payment of principal, interest or Loan Expenses or other amounts
then due, interest shall accrue and be payable on such amount for the period of
such extension. Each such payment must be received by Lender not later than 3:00
p.m., Dallas, Texas time on the date such payment becomes due and payable. Any
payment received by Lender after such time will be deemed to have been made on
the next succeeding business day.


(c) Prepayment. Borrower may prepay this Note in whole or in part at any time
and from time to time without incurring any prepayment fee or penalty; provided,
that interest shall accrue on the portion of this Note so prepaid through the
date of such prepayment.


    6. Loan Deliveries. At or prior to the closing of the Loan (except as set
forth below), Borrower shall deliver or cause to be delivered to Lender, the
following items, each of which shall be satisfactory in form and substance
to Lender:


(a) this Note and each other Loan Document, duly executed by Borrower, the
General Partner, and Millennium, as applicable;


(b) the most recent financial statements of Borrower and the General Partner,
Millennium and the Pledged Securities, in the form specified in Section 9(f),
and accompanied by the certification required by Section 9(f);


(c) a certified copy of Borrower’s, the General Partner’s, Millennium’s and the
Pledged Securities’ formation documents and all amendments thereto;


(d) certificates of existence and good standing for Borrower, the General
Partner, Millennium and the Pledged Securities, issued by the appropriate state
authorities;


(e) resolutions of the General Partner and Millennium authorizing Borrower’s,
the General Partner’s and Millennium’s execution, delivery, and performance of
this Note and the other Loan Documents, and the transactions contemplated hereby
and thereby;


(f) an opinion of counsel for Borrower, the General Partner and Millennium,
satisfactory in all respects to Lender and its counsel, including, without
limitation, an opinion that the Loan Documents and the Loan made pursuant
thereto are not usurious, which shall be delivered to Lender within thirty (30)
days following the initial closing of the Loan;


(g) a certificate of Borrower’s and the General Partner’s general liability
policies, evidence of payment of the premium through at least one year and
endorsements of such policies to Lender;


(h) a certificate (the “Officer’s Certificate”) executed by the President of the
General Partner certifying that (i) no Event of Default has occurred and is
continuing under this Note, (ii) all representations and warranties made by
Borrower, the General Partner and Millennium, respectively, in this Note and the
other Loan Documents are true and correct in all respects, and (iii) Borrower,
the General Partner and Millennium have complied with and performed, in all
respects, all covenants, conditions and agreements which are then required by
this Note and the other Loan Documents to have been complied with or performed;


(i) the Partnership Agreement and all amendments thereto, the bylaws of the
General Partner and all amendments thereto, and the regulations, operating
agreement and/or limited liability company agreement;
 
(j) copies of all loan documents evidencing any Senior Indebtedness in effect as
of the Effective Date, and all amendments thereto;
 
(k) all written consents that are required with respect to the Note and the
other Loan Documents and the transactions contemplated thereby, including,
without limitation, any consents that are required in respect to the pledge of
the Pledged Securities to Lender pursuant to the Pledge Agreement; and


(l) such other and further documents, agreements and certificates as are
reasonably required by Lender.


7. Conditions Precedent to Commitment Advances. Borrower and the General Partner
agree that, notwithstanding anything to the contrary contained herein or in the
other Loan Documents, Lender’s obligation to fund each Commitment Advance shall
be conditioned upon the satisfaction of each of the following conditions, on and
as of the funding date for the applicable Commitment Advance:


(a) Borrower and the General Partner shall have executed and delivered to
Lender, an Officer’s Certificate dated as of the funding date, and all matters
certified in the Officer’s Certificate shall be true and correct in all
respects;


(b)  the requested Commitment Advance, if made, would not cause the aggregate
amount of all Commitment Advances made hereunder to exceed the Commitment; and


(c) No Event of Default shall have occurred and be continuing, and no event that
would be an Event of Default, but for the passage of time, shall have occurred
and be continuing.
 
8. Representations and Warranties. Each of Borrower, the General Partner and
Millennium jointly and severally represents and warrants to Lender that:


(a) Organization and Good Standing; Authorization. Each of Borrower, the General
Partner and Millennium (i) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and (ii) has full
power and authority to own its properties, carry on its business and to perform
the transactions contemplated by this Note and the other Loan Documents. All
necessary partnership, limited liability company, partnership, member, partner
and other actions required to be taken on behalf of Borrower, the General
Partner and Millennium to approve this Note and the other Loan Documents and the
transactions contemplated hereby and thereby, have been duly taken. Borrower,
the General Partner and Millennium are in compliance in all material respects
with all laws applicable to it in each jurisdiction within and without outside
the United States where it owns or leases any properties or conducts any
business, except for any such non-compliance that would not have a material
adverse effect, individually or aggregately, on their respective financial
condition or operations.


(b) Authority; Validity. Borrower, the General Partner and Millennium have the
power, authority and legal right to execute, deliver and perform its obligations
under this Note and the other Loan Documents. The execution and delivery by
Borrower, the General Partner and Millennium of this Note and the other Loan
Documents, and the performance of their respective obligations thereunder, will
not (i) violate the certificate of formation of Borrower, the General Partner or
Millennium, the partnership agreement of Borrower, the General Partner’s bylaws,
or the operating agreement, regulations and or limited liability company
agreement of Millennium, (ii) violate any law or result in a default under any
contract, agreement, or instrument to which Borrower, Millennium or the General
Partner is a party or by which Borrower, Millennium or the General Partner or
any of their respective assets and properties are bound, or (iii) result in the
creation or imposition of any Lien upon any of their respective assets. The Loan
Documents constitute the legal, valid and binding obligations of Borrower,
Millennium and the General Partner and are enforceable against Borrower,
Millennium and the General Partner in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.


(c) Litigation. To the knowledge of each of Borrower, Millennium, and/or the
General Partner, there is no pending order, notice, claim, litigation,
proceeding or investigation against or affecting Borrower, Millennium or the
General Partner or any of their respective assets or properties, or any Property
or Pledged Security, whether or not covered by insurance, that could materially
and adversely affect either the financial condition or business prospects or
Borrower, Millennium or the General Partner, if adversely determined.


(d) Indebtedness. Borrower, the General Partner, Millennium and the Pledged
Securities have no material indebtedness of any nature, to the extent disclosed
in the latest financial statements delivered to Lender or otherwise disclosed in
writing to Lender and approved by Lender’s prior written consent.


(e) Environmental Liability. To the best of Borrower’s, the General Partner’s
and Millennium’s knowledge, no hazardous substances or solid wastes have been
disposed of or otherwise released on any Property, except as may have been
otherwise disclosed to Lender in a Phase I environmental report delivered to
Lender. The terms “hazardous substance” and release” shall have the meanings
specified in the Comprehensive Environmental Response Compensation and Liability
Act of 1980, as amended, (“CERCLA”), and the terms “solid waste” and “disposal”
(or “disposed”) shall have the meanings specified in the Resource Conservation
and Recovery Act of 1976, as amended, (“RCRA”); provided, to the extent that the
laws of the State of Texas establish a meaning for “hazardous substance”,
“release”, “solid waste”, or “disposal” or “disposed”) that is broader than that
specified in either CERCLA or RCRA, such broader meaning shall apply.


(f) Tax Liabilities. Each of Borrower, the General Partner and Millennium have
filed, or caused to be filed, all federal, state, county, local, and foreign tax
returns and reports required to have been filed by them or with respect to any
Property or Pledged Security (or has obtained valid extensions with respect to
such returns and reports), including but not limited to such returns and reports
with respect to income, payroll, personal property, real property, employee
withholding, social security, unemployment, franchise, excise, use and sales
taxes. Each of Borrower, the General Partner and Millennium has paid, or cause
to be paid, in full all taxes that have become due as reflected on all such
returns and reports (including any interest and penalties) and has established
adequate reserves for all taxes payable but not yet due. No governmental claim
for additional taxes, interest, or penalties is pending or, to Borrower’s, the
General Partner’s and Millennium’s knowledge, threatened against any Property or
Pledged Security, or against Borrower, the General Partner or Millennium or any
of their respective properties or assets.


(g) Commercial Loan.  


(i) Borrower, the General Partner and Millennium hereby acknowledge and agree
that Lender has previously advised, and again hereby advises prior to the
execution of this Note and the other Loan Documents, that they may and should
seek the advice of an attorney and an accountant in connection with the Loan,
this Note and the other Loan Documents.


(ii) Borrower, the General Partner and Millennium hereby jointly and severally
confirm that they have had the opportunity to seek the advice of an attorney and
an accountant of their choice in connection with the Loan, this Note and the
other Loan Documents.


9. Covenants. Borrower, the General Partner and Millennium jointly and severally
covenant and agree with Lender that they will comply with each of the following
covenants below:


(a) Payment; Performance. Borrower shall promptly pay all amounts due and owing
to Lender under this Note. Borrower, the General Partner and Millennium shall
timely perform and comply with each agreement and covenant made under this Note
and the other Loan Documents.


(b) Use of Proceeds. The proceeds of this Note shall be used solely for such
business purposes as are approved in writing by Lender. In no event shall the
proceeds of this Note be used, directly or indirectly, by any person for
personal, family, household or agricultural purposes or for the purpose, whether
immediate, incidental or ultimate, of purchasing, acquiring or carrying any
“margin stock” (as such term is defined in Regulation U promulgated by the Board
of Governors of the Federal Reserve System).


(c) Other Loans. Except for any Senior Indebtedness in existence as of the
Effective Date and any other indebtedness in existence on the Effective Date
that is shown on the financial statements delivered to Lender prior to the
closing of this Note, Borrower shall not enter into any promissory note, loan
documents, or other agreement for borrowed money without the prior written
consent of Lender, including, without limitation, any loan documents evidencing
Senior Indebtedness. Unless otherwise agreed by Lender in writing, all loan
documents evidencing any Senior Indebtedness entered into after the Effective
Date shall provide that (i) the Senior Lender shall give Lender written notice
of any default or event of default occurring under the loan documents evidencing
the Senior Indebtedness, and (ii) upon any default by Borrower, Lender shall
have the right, but not the obligation, to cure Borrower’s default thereunder
and to purchase the loan and the loan documents evidencing the Senior
Indebtedness from the Senior Lender.
 
(d) Termination of Existence. Nether Borrower nor the General Partner shall
cause or permit, or enter into any agreement to cause or permit, the dissolution
or termination of the existence of Borrower, Millennium or the General Partner
or the merger, consolidation, or reorganization of Borrower, Millennium or the
General Partner with or into any other entity, whether or not such party would
be the surviving entity.


(e) Notice of Certain Events. Borrower shall promptly notify Lender in writing
of the occurrence of any event or series of events of which Borrower, Millennium
or the General Partner have actual knowledge causing, or that could be expected
to cause or has caused (i) a material adverse effect on the operations or
financial condition of Borrower, Millennium, the General Partner, the Pledged
Securities or any Property, (ii) the occurrence of any Event of Default (without
giving effect to any cure period applicable thereto), or (iii) any default by
Borrower, Millennium, the General Partner or the Pledged Securities, the
acceleration of the maturity of any indebtedness owed by Borrower, Millennium,
the General Partner or the Pledged Securities under the Senior Indebtedness or
any indenture, mortgage, agreement, promissory note, contract or other
instrument to which Borrower, Millennium or the General Partner is a party or by
which any material asset or property of Borrower, Millennium or the General
Partner, or any Pledged Security or any Property, is bound. In addition,
Borrower agrees to notify Lender in writing at least twenty (20) business days
prior to the date that Borrower, the General Partner, Millennium or any Pledged
Security changes its name, address, the location of its chief executive office
or principal place of business, and the place where it keeps its books and
records.


(f) Financial Statements. Borrower, Millennium and the General Partner shall
deliver to Lender, the following financial statements: (i) within sixty (60)
days after the end of each fiscal quarter, the unaudited financial statements of
Borrower, the General Partner, Millennium and each Pledged Security, prepared in
accordance with GAAP and combined or consolidated as appropriate, including all
notes related thereto; and (ii) within one hundred twenty (120) days after the
end of each fiscal year, the unaudited financial statements of Borrower, the
General Partner, Millennium and each Pledged Security prepared in accordance
with accepted accounting principles and combined or consolidated as appropriate,
including all notes related thereto. All financial statements provided to Lender
shall be certified as to accuracy and completeness by an officer of the General
Partner, Millennium or the Pledged Security, as applicable.


(g) Taxes. Borrower, the General Partner and Millennium shall pay, and shall
cause all Pledged Securities to pay, all federal, state and local taxes levied
against them and their respective properties and assets, including all
Properties, as they become due and payable and before the same become
delinquent. Borrower or such other person owing such tax shall have the right to
pay such tax under protest or to otherwise contest any such tax or assessment,
but only if (i) such contest has the effect of preventing the collection of such
taxes so contested and also of preventing the sale or forfeiture of any property
subject thereto, (ii) Borrower has notified Lender of the intent to contest such
taxes, and (iii) adequate reserves for the liability associated with such tax
have been established in accordance with GAAP. Borrower shall furnish to Lender
evidence that all such taxes are paid at least five (5) days prior to the last
date for payment of such taxes.


(h) Certain Liens. Borrower, the General Partner and Millennium shall not
create, incur, assume, or suffer to exist, directly or indirectly, or permit any
Pledged Security to create, incur, assume or suffer to exist, any Lien on,
against or with respect to the Pledged Securities or the Collateral, whether now
owned or hereafter acquired, or an income or profits therefrom, except for (i)
Liens in favor of Lender, (ii) Liens in favor of the Senior Lender that secure
Senior Indebtedness, (iii) Liens in favor of United Development Funding, L.P., a
Nevada limited partnership, and (iv) other Liens approved by Lender’s prior
written consent; provided, however, notwithstanding any other provision
contained in this Note, in the event that any one (1) or more of  Borrower, the
General Partner and Millennium incurs, assumes, or suffers to exist, directly or
indirectly, any Lien that is a mechanic’s or materialman’s lien (either one of
which, a “Mechanic’s Lien”) on, against or with respect to the Pledged
Securities or the Collateral (or permits any Pledged Security to do so), and one
(1) or more of Borrower, the General Partner and Millenium diligently, and in
good faith, contests (or causes a Pledged Security to contest) the validity of
such Mechanic’s Lien by any one (1) or more of a legal, equitable, and
administrative proceeding, then none of the  Borrower, the General Partner and
Millenium shall be deemed to have fully complied with this Section 9(h) of this
Note for a period of ninety (90) days from the earlier of (x) the date on which
any one (1) or more of Borrower, the General Partner and Millennium became
actually aware, or (y) through the exercise of commercially reasonable
monitoring of its business, should have become aware, of the creation,
incurrence, assumption, or sufferance of the Mechanic’s Lien (but as to the
certain contested Mechanic’s Lien only), provided that the one (1) or more of
the contesting Borrower, the General Partner and Millenium have set aside
adequate reserve for satisfaction of such Mechanic’s Lien in accordance with
GAAP.


(i) Indebtedness. Borrower shall not incur any indebtedness for borrowed money
after the Effective Date, other than Senior Indebtedness or other indebtedness
for borrowed money approved by Lender’s prior written consent.


(j) Distributions. At any time when any amounts are due to Lender hereunder,
without Lender’s prior written consent, (i) Borrower shall not declare, pay,
make, or authorize any dividends or distributions of any kind to its partners or
any other person or entity, and (ii) neither Borrower nor the General Partner
nor Millennium shall permit or cause any Pledged Security to declare, pay, make
or authorize any dividends or distributions of any kinds to its owners or any
other person or entity. If Lender approves any such dividend or distribution,
Lender may, in its sole discretion, require that the full amount of such
dividend or distribution (or any portion thereof) to be paid to Lender to reduce
any indebtedness outstanding under this Note.


(k) Borrower and Pledgor Documents. In addition to the information otherwise
required to be provided to Lender pursuant to this Note, Borrower shall,
promptly (but in any event within seven (7) days) upon request, furnish to
Lender, all of the following documents:


(i) all financial statements, pro formas, projections, budgets, capital
expenditure and expense reports, and other material financial and operational
information related to Borrower, the General Partner, Millennium and the Pledged
Securities;


(ii) minutes of the meetings and all written consents of the board of directors,
shareholders and partners (or other governing authorities and owners) of
Borrower, the General Partner, Millennium and each Pledged Security;


(iii) all loan documents evidencing indebtedness for borrowed money of all
Borrower, the General Partner, Millennium and the Pledged Securities, and all
amendments thereto;


(iv) the survey and/or plat for each Property, a copy of the owner’s title
commitment for each Property, the title exception documents and, upon issuance,
a copy of the owner’s title policy for each Property;


(v) all due diligence documents related to each Property, including, without
limitation, a Phase I Environmental Report, survey, plat, appraisal, and
engineering due diligence report, land use, zoning, subdivision, grading,
municipal district, environmental, and other governmental permits, approvals,
authorizations and maps necessary to develop such Property in compliance with
applicable Governmental Regulations;


(vi) certificates of general liability and hazard insurance of Borrower and the
General Partner and endorsements of such policies to Lender, in accordance with
and meeting the requirement of Section 9(n) hereof, and copies of certificates
of builder’s liability insurance covering each Property; and


(vii) all project updates, development reports, sales reports, budgets, pro
formas, and similar information with respect to each Property.


(l) Audit. Borrower, the General Partner and Millennium shall permit Lender and
its employees, representatives, auditors, collateral verification agents,
attorneys and accountants (collectively, the “Lender Representatives”), at any
time and from time to time (but not more than once annually), to (i) audit all
books and records related to Borrower, the General Partner, Millennium, the
Pledged Securities and the Properties, and the Collateral, and (ii) visit and
inspect any of the offices of Borrower, the General Partner, Millennium and the
Pledged Securities and to inspect and make copies of all books and records, and
to write down and record any information the Lender Representatives obtain. The
reasonable expenses of any such audit shall be borne by Borrower. Borrower, the
General Partner and Millennium agree to cooperate fully with Lender and to cause
the Pledged Securities to cooperate fully with Lender in connection with such
audits and inspections. Lender shall make commercially reasonable efforts to
preserve any such information and return any such documents to Borrower after
the Loan is paid in full.


(m) Assignments. Borrower, the General Partner and Millennium shall not permit
or cause, and shall not enter into any consent or agreement to permit or cause,
any Pledgor to assign, transfer or convey, any Pledged Security, without
Lender’s prior written consent. Borrower and the General Partner shall take all
actions, and refrain from taking all actions, required to cause Pledgors to
comply with this Section 9(m).


(n) General Liability Insurance. Borrower and the General Partner shall, at all
times, maintain or cause to be maintained, general liability insurance with no
less than $1,000,000 in coverage amounts. Each such policy shall provide that
Lender be given at least thirty (30) days written notice as a condition
precedent to any cancellation thereof or material change therein. Borrower and
the General Partner shall obtain an endorsement to each such policy naming
Lender as an additional insured to each such policy, and provide Lender annually
with the insurance certificate, evidencing such coverage, the endorsement of
each such policy to Lender, and evidence of payment of the premium for each such
policy.


(o) Property Insurance. Borrower shall, at all times, maintain or cause to be
maintained, hazard insurance on each Property with coverage amounts that are
normal and customary for similarly-situated entities engaged in similar
businesses.


(p) Operation of Business. Borrower, the General Partner and Millennium shall
operate their businesses in compliance with all applicable federal, state and
local laws, rules, regulations, and ordinances. Borrower, the General Partner
and Millennium shall maintain their existence and good standing in each state
where they operate or do any business, except in any jurisdictions where the
failure to maintain such existence and good standing would not have a material
adverse effect, individually or in the aggregate, on its financial condition or
operations. Borrower, the General Partner and Millennium shall obtain, maintain
and keep current, all consents, licenses, permits, authorizations, permissions
and certificates which may be required or imposed by any governmental or
quasi-governmental agency, authority or body which are required by applicable
federal, state or local laws, regulations and ordinances.


(q) Alterations. Without the prior written consent of Lender, Borrower shall not
enter into any loan documents evidencing Senior Indebtedness or any material
amendment to any loan documents evidencing Senior Indebtedness, permit any
increase in the maximum amount of any Senior Indebtedness, or enter into any
renewal or extension of the loan documents evidencing any Senior Indebtedness.


(r) Reimbursement Contract. Borrower, the General Partner and Millennium shall
obtain Lender’s written consent prior to entering into or permitting any
affiliate (including any Pledgor) to enter into any contract or agreement with
any district or city related to any Property (each, a “Reimbursement Contract”).
As a condition to giving its prior written consent to any such Reimbursement
Contract, Lender may, in its sole discretion, require that (i) the Reimbursement
Contract and/or the proceeds therefrom or related thereto be assigned to Lender
to be applied to reduce Borrower’s obligations hereunder, or (ii) the proceeds
therefrom or related thereto be used for any business purposes specified by
Lender. Borrower, the General Partner and Millennium agree to, and agree to
cause the Pledged Securities and the respective affiliates of Borrower, the
General Partner and Millennium to, execute, enter into and deliver to Lender any
additional agreements or assignments that Lender may request in connection with
the foregoing provisions hereof.
 
(s) Opinion Letter. Borrowers shall deliver the opinion letter required by
Section 6(f), which shall be satisfactory in form and substance satisfactory to
Lender and its counsel, to Lender within thirty (30) days following the date of
the initial closing of the Loan.


10. Default.


(a) For purposes of this Note, the following events shall constitute an “Event
of Default”:


(i) except for Accrued Interest Payments due during any period when Accrued
Interest Payments are required to be made by Lender pursuant to Section 4(b),
the failure of Borrower to make any payment required by this Note in full on or
before the date such payment is due (or declared due pursuant to the terms of
this Note), whether on or prior to the Maturity Date; or


(ii) any financial statement, representation, warranty, or certificate made or
furnished by or with respect to Borrower, the General Partner or Millennium
contained in this Note or any other Loan Document or made in connection herewith
or therewith, shall be materially false, incorrect, or incomplete when made; or


(iii) Borrower, the General Partner or Millennium shall fail to perform or
observe any covenant or agreement contained in this Note or any other Loan
Document that is not separately listed in this Section 10(a) as an Event of
Default, and the same remains unremedied for thirty (30) days after written
notice of such failure is given by Lender; or


(iv) any “event of default” or “default” occurs under any Loan Document other
than this Note and the same remains unremedied for thirty (30) days after
written notice of such “event of default” or “default” is given by Lender; or


(v) the entry of a decree or order for relief by a court having jurisdiction in
respect of Borrower, the General Partner or Millennium in an involuntary case
under the federal bankruptcy laws, as now or hereafter constituted, or any other
applicable federal or state bankruptcy, insolvency or other similar law, which
is not vacated or dismissed within sixty (60) days, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or other similar
official) of Borrower, the General Partner or Millennium for any substantial
part of their property, or ordering the winding up or liquidation of such
person’s affairs; or


(vi) the commencement by Borrower, the General Partner or Millennium of a
voluntary case under the federal bankruptcy laws, as now constituted or
hereafter amended, or any other applicable federal or state bankruptcy,
insolvency or other similar law, or the consent by it to the appointment to or
taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Borrower, the General Partner or
Millennium for any substantial part of their respective properties, or the
making by Borrower, the General Partner or Millennium of any assignment for the
benefit of creditors, or the admission by Borrower, the General Partner or
Millennium in writing of its inability to pay its debts generally as they become
due; or


(vii) the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of all or a
substantial part of the assets of Borrower, the General Partner or Millennium,
or of any Pledged Security or Property, in a proceeding brought against or
initiated by Borrower, the General Partner or Millennium; or


(viii) if Borrower, the General Partner or Millennium are liquidated or
dissolved or winds up their affairs, or the sale or liquidation of all or
substantially all of the assets of Borrower, the General Partner or Millennium;
or


(ix) any assignment, transfer, or conveyance of any Pledged Security occurs
without the prior written consent of Lender; or


(x) any “default” or “event of default” not cured within the grace period, if
any, for such default or event of default, shall occur under (A) any Senior
Indebtedness or any credit agreement, loan agreement, promissory note, or other
document evidencing indebtedness for borrowed money incurred by Borrower, the
General Partner or Millennium, or (B) any subordination agreement, security
agreement, pledge agreement, guaranty, deed of trust, or other agreement
providing security or collateral for indebtedness, executed by Borrower, the
General Partner or Millennium, or (C) any joint venture agreement, revenue or
profits sharing or participation agreement, partnership agreement, shareholders
agreement, securities purchase agreement or any other agreement governing to
which Borrower, the General Partner or Millennium is a party, if Lender or any
of its affiliates is also a party to such agreement (the terms “default” and
“event of default” having the meaning given to such terms in any of the
agreements described above);


(xi) the death or disability of Mehrdad Moayedi; or


(xii) any Loan Document ceases to become valid and binding for any reason; or


(xiii) Borrower, the General Partner or Millennium suffers the entry against it
of a final judgment for the payment of money in excess of $50,000 which is not
covered by insurance; or


(xiv) Borrower, the General Partner or Millennium suffers a writ or warrant of
attachment or any similar process to be issued by any tribunal against all or
any substantial part of its properties, assets or any collateral for this Note,
and such writ or warrant of attachment or any similar process is not stayed or
released within sixty (60) days after the entry or levy thereof or after any
stay is vacated or set aside.


(b) Upon the occurrence of an Event of Default described in subsection (a)(v),
(vi) or (vii) above, all obligations under this Note and the other Loan
Documents shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower, the General Partner and Millennium. During
the continuance of any other Event of Default, then and in every such case
Lender may do any or all of the following: (i) declare the principal of this
Note together with all accrued and unpaid interest on the unpaid principal
balance, and Loan Expenses and other amounts due to Lender under this Note or
the other Loan Documents, to be due and payable immediately, and the same shall
become and be due and payable, without notices, demands for payment,
presentations for payment, notices of payment default, notices of intention to
accelerate maturity, protest and notice of protest, and any other notices of any
kind, all of which are expressly waived by Borrower, the General Partner and
Millennium and any and all sureties, guarantors and endorsers of this Note,
(ii) exercise any its rights under any of the Loan Documents, and/or (iii)
exercise all other rights and remedies available to Lender at law and at equity,
including, without limitation, such rights existing under the Uniform Commercial
Code. No delay on the part of Lender in exercising any power under this Note
shall operate as a waiver of such power or right nor shall any single or partial
exercise of any power or right preclude further exercise of that power or right.


(c) If this Note is placed in the hands of an attorney for collection after an
Event of Default or failure to pay under this Note, or if all or any part of the
indebtedness represented hereby is proved, established or collected in any court
or in any bankruptcy, receivership, debtor relief, probate or other court
proceedings, Borrower, the General Partner and Millennium, and all endorsers,
sureties and guarantors of this Note, jointly and severally, agree to pay
reasonable attorneys' fees and collection costs to Lender in addition to the
principal and interest payable under this Note.


11. Usury Laws.  


(a) Notwithstanding anything to the contrary contained in this Note or any other
Loan Document, (i) this Note shall never bear interest in excess of the Highest
Lawful Rate, and (ii) if at any time the rate at which interest is payable on
this Note is limited by the Highest Lawful Rate by the foregoing clause (i) or
by reference to the Highest Lawful Rate in the definitions of Base Rate and
Default Rate, then this Note shall bear interest at the Highest Lawful Rate and
shall continue to bear interest at the Highest Lawful Rate until such time as
the total amount of interest accrued on this Note equals (but does not exceed)
the total amount of interest which would have accrued on this Note, had there
been no Highest Lawful Rate applicable to this Note.


(b) It is the intention of the parties hereto that all aspects of this Note and
the other Loan Documents, and the transactions contemplated hereby and thereby,
comply with all laws, including, specifically, any applicable usury laws. In
furtherance thereof, Borrower, the General Partner, Millennium and Lender
stipulate and agree that none of the terms and provisions contained in this Note
or the other Loan Documents shall ever be construed to create a contract to pay
for the use, forbearance, or detention of money, or interest, in excess of the
maximum amount of interest permitted to be charged by applicable law in effect
from time to time. Neither Borrower nor Millennium nor the General Partner nor
any present or future guarantors, endorsers, or other persons or entities
hereafter becoming liable for payment of Borrower’s obligations hereunder and
under the other Loan Documents shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the
maximum amount that may be lawfully charged under applicable law from time to
time in effect, and the provisions of this Section 11 shall control over all
other provisions of the Loan Documents that may be in conflict or apparent
conflict herewith. Lender expressly disavows any intention to charge or collect
excessive unearned interest or finance charges in the event the maturity of this
Note is accelerated. If (i) the maturity of this Note is accelerated for any
reason, (ii) this Note is prepaid and as a result any amounts held to constitute
interest are determined to be in excess of the legal maximum, or (iii) Lender or
any other holder of this Note shall otherwise collect moneys which are
determined to constitute interest which would otherwise increase the interest
hereon to an amount in excess of that permitted to be charged by applicable law,
then all sums determined to constitute interest in excess of such legal limit
shall, without penalty, be promptly applied to reduce the then outstanding
principal of this Note or, at Lender's or such holder's option, promptly
returned to Borrower or the other payor thereof upon such determination. In
determining whether or not the interest paid or payable, under any specific
circumstance, exceeds the maximum amount permitted under applicable law, Lender,
Borrower, the General Partner and Millennium (and any other payors of this Note)
agree that Lender shall, to the greatest extent permitted under applicable law,
(i) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (ii) exclude voluntary prepayments and the effects thereof,
and (iii) amortize, prorate, allocate, and spread the total amount of interest
throughout the entire contemplated term of this Note in accordance with the
amounts outstanding from time to time hereunder and the maximum legal rate of
interest from time to time in effect under applicable law in order to lawfully
charge the maximum amount of interest permitted under applicable law. In the
event applicable law provides for an interest ceiling under Chapter 303 of the
Texas Finance Code (the “Texas Finance Code”) as amended, for that day, the
ceiling shall be the “weekly ceiling” as defined in the Texas Finance Code. As
used in this section the term “applicable law” means the laws of the State of
Texas or the laws of the United States of America, whichever laws allow the
greater interest, as such laws now exist or may be changed or amended or come
into effect in the future.


12. Indemnity; Release. Each of Borrower, the General Partner and Millennium,
jointly and severally, agrees to indemnify Lender, upon demand, from and against
any and all liabilities, obligations, claims, losses, damages, penalties, fines,
actions, judgments, suits, settlements, costs, expenses or disbursements
(including reasonable, documented fees of attorneys, accountants, experts and
advisors) of any kind or nature whatsoever, now existing (in this section,
collectively called “Liabilities and Costs”) to the extent actually imposed on,
incurred by, or asserted against Lender in its capacity as lender hereunder
growing out of, resulting from or in any other way associated with (a) this Note
and the other Loan Documents or any of the transactions and events (including
the enforcement or defense thereof) at any time associated therewith or
contemplated therein, (b) any claim that the loan evidenced hereby is
contractually usurious, and (c) any use, handling, storage, transportation, or
disposal of hazardous or toxic materials on or about any Property or any part
thereof or any real properties owned, managed or operated by Borrower,
Millennium or the General Partner.


THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED IN WHOLE OR IN PART UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY LENDER;


provided only that Lender shall not be entitled under this section to receive
indemnification for that portion, if any, of any Liabilities and Costs which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment. If any person (including Borrower, the
General Partner and Millennium) ever alleges such gross negligence or willful
misconduct by Lender, the indemnification provided for in this section shall
nonetheless be paid upon demand, subject to later adjustment or reimbursement,
until such time as a court of competent jurisdiction enters a final judgment as
to the extent and effect of the alleged gross negligence or willful misconduct.
As used in this section, the term “Lender” shall refer not only to the person
designated as such in this Note but also to each partner, director, officer,
attorney, employee, representative and affiliate of such person.


13. Mutual Understanding. Each of Borrower, the General Partner and Millennium
jointly and severally represents and warrants to Lender that it and each of its
principals has read and fully understands the terms and provisions of this Note
and the other Loan Documents, has had an opportunity to review this Note and the
other Loan Documents with legal counsel and has executed this Note and/or any
Loan Document to which it is a party based on its own judgment and advice of
counsel. If an ambiguity or question of intent or interpretation arises, this
Note will be construed as if drafted jointly by Borrower, the General Partner,
Millennium and Lender and no presumption or burden of proof will arise favoring
or disfavoring any party because of authorship of any provision of this Note and
the other Loan Documents.


14. Further Assurances. Each of Borrower, the General Partner and Millennium, at
their expense, will promptly execute and deliver to Lender, and cause the
Pledged Securities to execute and deliver to Lender, all such other and further
documents, agreements and instruments, and shall deliver all such supplementary
information, in compliance with or accomplishment of the agreements of Borrower,
the General Partner and Millennium under this Note and the other Loan Documents,
as Lender shall request.


15. Cumulative Remedies. Each of Borrower, the General Partner and Millennium
hereby agree that all rights and remedies that Lender is afforded by reason of
this Note are separate and cumulative with respect to Borrower, the General
Partner and Millennium otherwise and may be pursued separately, successively, or
concurrently, as Lender deems advisable. In addition, all such rights and
remedies are non-exclusive and shall in no way limit or prejudice Lender’s
ability to pursue any other legal or equitable rights or remedies that may be
available to Lender.


16. Notice. All notices and other communications under this Note will be in
writing and will be mailed by registered or certified mail, postage prepaid,
sent by facsimile, delivered personally by hand, or delivered by nationally
recognized overnight delivery service addressed to Borrower, the General Partner
and Millennium at 3901 Airport Freeway, Suite 200, Bedford, Texas 76021,
Facsimile No. (817) 391-2501 or, with respect to Lender, to Lender at 1812 Cindy
Lane, Suite 200, Bedford, Texas 76021, Facsimile No. (817) 835-0383 or with
respect to any party, to such other address as a party may have delivered to the
other parties for purposes of notice. Each notice or other communication will be
treated as effective and as having been given and received (a) if sent by mail,
at the earlier of its receipt or three (3) business days after such notice or
other communication has been deposited in a regularly maintained receptacle for
deposit of United States mail, (b) if sent by facsimile, upon written or
electronic confirmation of facsimile transfer, (c) if delivered personally by
hand, upon written or electronic confirmation of delivery from the person
delivering such notice or other communication, or (d) if sent by nationally
recognized overnight delivery service, upon written or electronic confirmation
of delivery from such service.


17. Enforcement and Waiver by Lender. Lender shall have the right at all times
to enforce the provisions of this Note and the other Loan Documents in strict
accordance with their respective terms, notwithstanding any conduct or custom on
the part of Lender in refraining from so doing at any time or times. The failure
of Lender at any time or times to enforce its rights under such provisions,
strictly in accordance with the same, shall not be construed as having created a
custom or in any way or manner modified or waived the same.


18. CHOICE OF LAW; JURISDICTION; VENUE. EXCEPT TO THE EXTENT THAT THE VALIDITY
OR PERFECTION OF SECURITY INTERESTS OR REMEDIES IN RESPECT OF ANY PARTICULAR
COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS, THIS NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD
TO ITS CONFLICTS OF LAWS PROVISIONS. JURISDICTION FOR ALL MATTERS ARISING OUT OF
THIS NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE EXCLUSIVELY IN THE STATE AND
FEDERAL COURTS SITTING IN DALLAS COUNTY, TEXAS, AND EACH OF BORROWER AND THE
GENERAL PARTNER AND MILLENNIUM HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
SUCH STATE AND FEDERAL COURTS AND AGREES AND CONSENTS NOT TO ASSERT IN ANY
PROCEEDING, THAT ANY SUCH PROCESS IS BROUGHT IN AN INCONVENIENT FORUM OR THAT
THE VENUE THEREOF IS IMPROPER, AND FURTHER AGREES TO A TRANSFER OF SUCH
PROCEEDING TO THE COURTS SITTING IN DALLAS COUNTY, TEXAS.


19. Counterparts. This Note and each other Loan Document may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute but one and the same instrument.


20. Severability. If any provision of this Note or any other Loan Document shall
be held invalid under any applicable laws, then all other terms and provisions
of this Note and the Loan Documents shall nevertheless remain effective and
shall be enforced to the fullest extent permitted by applicable law.


21. Amendments; Waivers. No amendment or waiver of any provision of this Note or
any other Loan Document nor consent to any departure herefrom, shall in any
event be effective unless the same shall be in writing and signed by Lender and
the affected person, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.


22. Binding Effect; Assignment. This Note and the other Loan Documents shall be
binding on Borrower, the General Partner and Millennium, and their respective
successors and assigns, including, without limitation, any receiver, trustee or
debtor in possession of or for Borrower, the General Partner or Millennium, and
shall inure to the benefit of Lender and its successors and assigns. Neither
Borrower nor the General Partner nor Millennium shall be entitled to transfer or
assign this Note and the other Loan Documents in whole or in part without the
prior written consent of Lender. This Note and the other Loan Documents are
freely assignable and transferable by Lender without the consent of Borrower,
the General Partner, Millennium or any of their respective affiliates. Should
the status, composition, structure or name of Borrower, the General Partner or
Millennium change, this Note and the other Loan Documents shall continue to be
binding upon such person or entity and also cover such person or entity under
the new status composition, structure or name according to the terms hereof and
thereof.


23. Captions. The captions in this Note are for the convenience of reference
only and shall not limit or otherwise affect any of the terms or provisions
hereof.


24. Number of Gender of Words. Except where the context indicates otherwise,
words in the singular number will include the plural and words in the masculine
gender will include the feminine and neutral, and vice versa, when they should
so apply.


25. Confidentiality. Lender agrees to keep confidential any information
furnished or made available to by Borrower pursuant to this Agreement; provided
that nothing herein shall prevent Lender from disclosing such information (a) to
any affiliate, officer, director, employee, agent, or advisor of Lender, (b) to
any other person if reasonably incidental to the administration of the Note, (c)
as required by any law, rule, or regulation, including, without limitation, the
federal securities laws, (d) upon the order of any court or administrative
agency, (e) upon the request or demand of any regulatory agency or authority,
(f) that is or becomes available to the public or that is or becomes available
to Lender other than as a result of a disclosure by Lender prohibited by this
Agreement, (g) in connection with any litigation to which Lender or any of its
affiliates may be a party, whether to defend itself, reduce its liability,
protect or exercise any of its claims, rights, remedies or interests under or in
connection with the Loan Documents or otherwise, (h) to the extent necessary in
connection with the exercise of any remedy under this Note or any other Loan
Document or to any actual or proposed participant or assignee; provided that
such party is informed of the confidential nature of such information and that
by receiving such information it is agreeing to be bound by these provisions,
(i) to an investor or prospective investor in Lender that also agrees that the
information shall be used solely for the purpose of evaluating an investment in
Lender, or (j) any assignee of or participant in, or potential assignee of or
participant in, any of its rights or obligations under this Agreement; provided
that such party is informed of the confidential nature of such information and
that by receiving such information it is agreeing to be bound by these
provisions.
 
 


26. WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC. EACH OF BORROWER, THE GENERAL
PARTNER AND MILLENNIUM HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND
IRREVOCABLY (A) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS NOTE OR THE LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY OR ASSOCIATED HEREWITH OR THEREWITH, BEFORE OR AFTER MATURITY
OF THIS NOTE; (B) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
SUCH PARTY MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY “SPECIAL
DAMAGES”, AS DEFINED BELOW, (C) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OF LENDER OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT LENDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (D) ACKNOWLEDGES THAT
LENDER HAS BEEN INDUCED TO ENTER INTO THIS NOTE AND THE OTHER LOAN DOCUMENTS AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION. AS USED IN THIS SECTION,
“SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE
DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS
WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER
PARTY HERETO.


27. ENTIRE AGREEMENT. THIS NOTE AND THE OTHER LOAN DOCUMENTS TOGETHER CONSTITUTE
THE ENTIRE AGREEMENT AMONG THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF, AND
ALL PRIOR DISCUSSIONS, AGREEMENTS AND STATEMENTS, WHETHER ORAL OR WRITTEN, ARE
MERGED INTO THIS NOTE AND THE OTHER LOAN DOCUMENTS. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES AND THIS NOTE AND THE OTHER LOAN DOCUMENTS MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.




[The remainder of this page is left blank intentionally.]


--------------------------------------------------------------------------------



This Note has been executed by Borrower, the General Partner, Millennium and
Lender on this the ___ day of November, 2006, effective for all purposes as of
the Effective Date.


  
 

 BORROWER:      
CENTURION ACQUISITIONS, L.P.
a Texas Limited Partnership
 
By:  Pars Investments, Inc.
Its:  General Partner
 
   
   
    By:   /s/ Mehrdad Moayedi  

--------------------------------------------------------------------------------

Name:  Mehrdad Moayedi       Its:  President

 
 

 
GENERAL PARTNER:


Pars Investments, Inc., a Texas corporation acting in its own capacity, hereby
(i) agrees with and accepts all of the terms and conditions of this Note which
are applicable to the General Partner (as such term is defined in this Note),
and (ii) makes the representations, warranties, covenants and agreements in this
Note which are, by their terms, applicable to General Partner.


 

       
PARS INVESTMENTS, INC.
a Texas corporation
 
   
   
    By:   /s/ Mehrdad Moayedi  

--------------------------------------------------------------------------------

Name:  Mehrdad Moayedi   Its:  President


MILLENNIUM:


Millennium NTX Properties, L.L.C., a Texas limited liability company acting in
its own capacity, hereby (i) agrees with and accepts all of the terms and
conditions of this Note which are applicable to Millennium (as such term is
defined in this Note), and (ii) makes the representations, warranties, covenants
and agreements in this Note which are, by their terms, applicable to Millennium.

 

       
MILLENNIUM NTX PROPERTIES, L.L.C.
a Texas limited liability company
 
   
   
    By:   /s/ Mehrdad Moayedi  

--------------------------------------------------------------------------------

Name:  Mehrdad Moayedi   Its:  Sole Managing Member



--------------------------------------------------------------------------------



   



 LENDER:      
UNITED DEVELOPMENT FUNDING III, L.P.
a Delaware limited partnership
 
By:  UMTH Land Development, L.P.
Its:  General Partner
 
By:  UMT Services Inc.
 
   
   
  Date:  By:   /s/ Jeff Shirley  

--------------------------------------------------------------------------------

Name:  Jeff Shirley   Its:  Executive Vice President







